Exhibit 10.2

 



AMENDMENT TO CONSULTING AGREEMENT

 

 

This Amendment to Consulting Agreement, dated as of September 11, 2014
("Amendment"), between Alcimede LLC, a Delaware limited liability company (the
"Company"), and Medytox Solutions, Inc., a Nevada corporation (the "Client").

WHEREAS, the Company and the Client are parties to that certain Consulting
Agreement, dated as of October 1, 2012 (the "Agreement");

WHEREAS, pursuant to the Agreement, the Company has been providing consulting
services to the Client including providing management (including officers or
directors of the Client and any subsidiary or related companies if required) as
may be required by the Client;

WHEREAS, in connection therewith Seamus Lagan has been elected as Chief
Executive Officer of the Client and, as a result, the Company's services to the
Client under the Agreement have correspondingly increased in scope; and

WHEREAS, the Company and the Client desire to amend the Agreement to reflect
such increased scope of services.

NOW, THEREFORE, the Company and the Client agree as follows:

1.                  Section 3(a) of the Agreement is amended to read in its
entirety as follows:

(a)                Retainer for Consulting Services. A non-refundable retainer
for consulting services (the "Retainer") of thirty-one thousand two hundred
fifty dollars ($31,250) per month will be paid as follows:

 

                                                                   
i.                        Fifteen thousand six hundred twenty-five dollars
($15,625) will be paid on or before the 15th day of each month; and

                                                                 
ii.                        Fifteen thousand six hundred twenty-five dollars
($15,625) will be paid on or before the last working day of each month.

2.                  On and after the date hereof, each reference in the
Agreement to this "Agreement," "hereunder," "hereof," or words of like import
referring to the Agreement shall in each case mean and be a reference to the
Agreement as amended hereby. Except as specifically amended hereby, the
Agreement is and shall continue to be in full force and effect. This Amendment
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.

1

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment effective as
of the date first above written.

  MEDYTOX SOLUTIONS, INC.           By: /s/ Jace Simmons          Jace Simmons
(CFO)       ALCIMEDE LLC           By: /s/ Seamus Lagan

 

 

 

 

 

 

 

 

 

 

 



2

